Title: From John Adams to Alexander Bryan Johnson, 11 January 1815
From: Adams, John
To: Johnson, Alexander Bryan



Dear Sir
Quincy January 11. 1815

For myself and all my Family, I reciprocate to you and yours, the Compliments of the Season. At my Age, one knows not what a year or a day may produce or destroy. To you and yours I wish health long life and every blessing.
I hope you will not keep a very Strict Account of Dr and Cr with me in the commerce of letters. I Should be obliged to you, for as large and as long Credit, without Interest, as you can afford.
Nothing will be wanting but a Poet to make your Utica as famous as Ithica the Kingdom of Ulysses. Homer could easily make out of Wilkinsons Dearbornes &c Agamemnons Achilles’s Ajaxes Nestors, or what he pleased. As the New Journal of Utica is likely to record Facts that hereafter may be the Materials of a new Illiad or Odyssey, I shall be much gratified with the Numbers you are So good as to give me hopes to receive. Who knows but Wilkinson who has Suffered as many persecutions as Cato, who has advertised Harper and John Randolph for Cowards may be reduced to Such a State of Indignation at the disgraces of his Country her Injustice and Ingratitude to him, as to fall upon his Sword and become as famous or notorious as Cato? Let no one See this but yourself. I can neither write nor Speak nor think about our public Affairs, any thing but Rhodomontade and Baggatelle.
Your Want of a Profession is a Serious Misfortune. If I had your Fortune and your head, I would Study Law Physick, or Divinity, or Merchandise or Land Jobbing, I will not Say or Stock jobbing; rather than be idle, and without an Object. “Il est plus difficile de S’amuser, que de S’enrichir.” You may depend upon it, he is the most unhappy Man in the World, who has nothing to do. Whether he be rich or poor, high or low, if he has no Plan, he is never easy on horseback or on foot, in his Carriage or his Walk in the Woods, in his Parlour or his Study, on his Sofa or in his bed, in his easy Chair or on his Couch. As the Mind and Body are made for Action, the most implacable and inexorable Ennemy of human Happiness is Ennui. I wish the English Language had a neat and well Sounding Word to express it.
Now Sir, I have a Serious private request to make. Madam Dearborne is at Utica. With this Ladys former Husband I had a long Acquaintance, with his Father and her Uncle, Governor Bowdoin a long and cordial Frienship, and with his Grandfather Erving an acquaintance as familiar as commonly happens between very old Men and very young ones. For the Lady herself I have a personal respect and regard. I there request that Mrs Adams Miss Nancy and Mrs Johnson would make a respectful Visit to that Lady and present to her and her General my respectful Regards and the Compliments of the Season
With much Esteem, your most obt Servant
John Adams